Order entered July 16, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00129-CR
                              No. 05-21-00130-CR

                VICTORIA IFEANYI ANWUZIA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
              Trial Court Cause Nos. CR16-0886 & CR16-0887

                                    ORDER

      Before the Court is appellant’s July 15, 2021 second motion for an extension

of time to file her brief. We GRANT the motion and ORDER appellant’s brief

due by August 16, 2021. Appellant is cautioned that further extensions are

disfavored.

                                            /s/   LANA MYERS
                                                  JUSTICE